TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00706-CV




Fibre-Craft Materials a/k/a Fibre-Craft Materials Corp., Appellant

v.

State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. GV400068, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellant Fibre-Craft Materials a/k/a Fibre-Craft Materials Corp. no longer wishes
to pursue its appeal and has filed a motion to dismiss.  Appellant states that it has conferred with
appellee State of Texas, and appellee does not oppose the motion.  We grant the motion and
dismiss the appeal.  Tex. R. App. P. 42.1(a).
 
 
                                                                        __________________________________________
                                                                        Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Dismissed on Appellant’s Motion
Filed:   February 16, 2006